Citation Nr: 0010589	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to a schedular evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) from May 
11, 1993 through April 11, 1995.  

2. Entitlement to a schedular rating in excess of 50 percent 
for PTSD, on and subsequent to April 12, 1995.  



WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.  

In a rating decision of April 1992, the RO granted service 
connection for PTSD, which was assigned a 10 percent rating 
from April 19, 1991.  The veteran was informed of this 
decision by letter dated in April 1992, but he did not file a 
notice of disagreement from this rating decision, which 
subsequently became final.  On May 11, 1993 the veteran's 
claim for an increased rating for PTSD was received.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the RO, 
which denied an evaluation in excess of 10 percent for PTSD.  
In March 1995 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript off 
this hearing is of record.  

In a Hearing Officer's Decision of May 1995 the evaluation of 
the veteran's PTSD was increased to 30 percent effective from 
May 11, 1993.  

The VA schedular criteria for rating mental disabilities were 
revised in November 1996.  In a January 1998 rating decision, 
the RO granted a temporary total rating for the veteran's 
PTSD based on the provisions of 38 C.F.R. § 4.29 from June 
20, 1997 through July 31, 1997 and continued the 30 percent 
rating for PTSD thereafter.  In a rating decision of January 
2000, the RO increased the rating for the veteran's PTSD to 
50 percent disabling, effective May 11, 1993.  

In view of the revision of the VA schedular criteria for 
rating mental disabilities in November 1996, and for reasons 
made evident below, the Board has characterized the issues on 
appeal as stated on the title page of this decision.  The 
issue of entitlement to a schedular evaluation in excess of 
50 percent for PTSD from May 11, 1993 through April 11, 1995 
will be discussed in the Remand section of this decision.  



FINDING OF FACT

The veteran's PTSD has been shown to to have rendered him 
unemployable, and to have produced total social and 
occupational impairment since the date of a VA psychiatric 
examination conducted on April 12, 1995.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met since April 12, 1995.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1999);38 C.F.R. §§ 4.132, 
Diagnostic Code 9411 (1996), 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that it finds that the veteran's 
claim for entitlement to a schedular rating in excess of 50 
percent for PTSD, on and subsequent to April 12, 1995 to be 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that the claim is plausible.  All relevant 
facts pertaining to this claim have been developed to the 
extent possible, and no further assistance to the veteran is 
required to satisfy the VA's duty to assist him in the 
development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

Review of the record reveals that the veteran had 8 years of 
formal education.  He had occupational experience as a 
steelworker, lumbar yard worker, construction worker, and 
courier.  He last worked in 1989.

VA clinical records reflect considerable outpatient treatment 
during the late 1990s for PTSD symptoms including nightmares, 
sleeping problems, anger, anxiety and depression.  

On VA psychiatric examination on April 12, 1995, the veteran 
was oriented to time, place, and self.  Thought processes 
were organized and there was no evidence of hallucinations or 
delusions.  Sleep was impaired and the veteran had constant 
nightmares and fears.  He was said to be in contact with 
reality, but he avoided groups and gatherings.  The examiner 
said that the veteran was making only marginal adjustment in 
the community.  He was said to demonstrate very poor social 
and industrial adaptation.  The diagnosis on Axis I included 
chronic delayed PTSD.  

In a May 1996 statement a VA physician reported that the 
veteran's psychiatric symptoms resulted in considerable 
impairment in the veteran's ability to relate to people and 
considerable impairment to remember instructions.  He was 
totally incapacitated in his ability to respond to customary 
work pressures and to perform complex tasks.  There was 
severe impairment in the ability to perform repetitive and 
varying tasks, appropriately respond to supervision and to 
coworkers. There was also severe constriction of the 
veteran's interests.  

The veteran was hospitalized by the VA in June and July 1997 
for the treatment of a full range of PTSD symptomatology.  At 
the time of discharge from the hospital, it was noted that 
the veteran's Global Assessment of Functioning (GAF) score 
was 50 on admission and 55 at the time of discharge.  

During a VA psychiatric examination in February 1998 the 
veteran reported being hyperalert and also reported intrusive 
thoughts, nightmares, and poor sleeping habits.  On 
evaluation he was oriented to time place and person and his 
thought processes were organized.  There were no 
hallucinations or delusions reported.  His memory was intact.  
The diagnosis on Axis I was PTSD.

On VA psychiatric examination in November 1999 the examining 
physician noted that she had previously treated the veteran 
at a VA hospital in June and July 1997.  After the 
evaluation, the diagnosis on Axis I was chronic, severe, 
PTSD.  The veteran's current GAF was 35.  The examiner said 
that she had overestimated the veteran's GAF in July 1997.  
She said that the veteran had not been capable of functioning 
at that level in 1997 and probably had not been throughout 
the 1990s.  

The Board again notes that the VA schedule for evaluating 
mental disorders was revised effective November 7, 1996.  
However, under both the criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 in effect prior to November 7, 1996 and 
the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 in 
effect on and subsequent to November 7, 1996, a 100 percent 
scheduler rating is assigned if there is total social and 
occupational impairment due to PTSD.  The record shows that 
such total impairment has existed in the veteran's case since 
April 12, 1995, when the veteran was found to demonstrate 
very poor social and industrial adaptation.  This assessment 
was further reinforced by a VA physician in May 1996 who 
assessed the veteran to have either total or severe 
impairment in most functional abilities related to 
employment.  Furthermore, the veteran was assessed as having 
a GAF score of 50 at the time of his June 1997 admission to a 
VA hospital for the treatment of PTSD.  Such a GAF score is 
within the range of impairment that contemplates 
unemployability.  While the veteran's GAF scale was raised to 
55 at the time of the veteran's discharge from the VA 
hospital in July 1997, the physician who assigned the 
veteran's GAF score at that time has indicated that she 
overestimated the veteran's functional capacity at the time 
of the 1997 VA hospitalization and that his actual GAF score 
had been much less than indicated in 1997.  She assigned a 
GAF score of 35 following the veteran's November 1999 VA 
examination.  A GAF score of 35 is much lower than is 
required to sustain employment.  In view of the above it is 
apparent that the veteran is entitled to a 100 percent 
schedular rating for PTSD, under both the old and the revised 
rating criteria for PTSD, since April 12, 1995, the date of 
the VA psychiatric examination which essentially found the 
PTSD to preclude employment.  




ORDER

Entitlement to a 100 percent schedular rating for PTSD from 
April 12, 1995 is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

REMAND  


The veteran's service connected psychiatric disability is 
currently assigned a 50 percent evaluation during the period 
from May 11, 1993 through April 11, 1995 under the provisions 
f 38 C.F.R. § 4.132, Diagnostic Code 9411.  The record 
indicates that the veteran was awarded Social Security 
disability benefits in about 1993.  In a January 1994 
statement a VA physician found that the veteran was 
unemployable as evidenced by his receipt of Social Security 
benefits.  The doctor also said that the veteran's symptoms 
had been at their current level of severity for 3+ years.  He 
noted that the veteran took medication that reduced his 
depression and anxiety associated with PTSD.  

The claims folder contains some medical evaluations that were 
apparently utilized by the Social Security Administration 
(SSA) in awarding the veteran disability benefits.  These 
records are obviously incomplete but do show disability due 
to PTSD symptomatology as well as disability due to 
intervertebral disc disease of the lumbar spine.  Since a 
copy of the actual SSA decision awarding disability is not of 
record, and since the complete clinical record upon which 
this decision was based is also not in the file, the Board is 
uncertain as to the basis for the SSA determination in regard 
to the veteran's award of disability benefits.  Further 
development is required here.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992), Murincsak v. Derrwinski, 2 Vet. App. 363 
(1992).  

The issue of entitlement to a schedular evaluation in excess 
of 50 percent for PTSD from May 11, 1993 through April 11, 
1995 is therefore REMANDED to the RO for the following 
action:  

1. The RO should contact the veteran and 
ascertain the date of the decision by 
the SSA awarding him social security 
disability benefits.  Then the RO 
should contact the SSA and request a 
copy of the decision awarding such 
benefits as well as copies of all the 
medical evidence upon which it was 
based.  

2. The RO should then adjudicate the 
issue of entitlement to a schedular 
evaluation in excess of 50 percent for 
PTSD from May 11, 1993 through April 
11, 1995.  If this benefit is denied, 
the veteran should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
clarifying evidence and to comply with  precedent decisions 
of the United States Court of Appeals for Veterans Claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


